UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard Selected Value Fund Semiannual Report April 30, 2011 > For the six months ended April 30, 2011, Vanguard Selected Value Fund returned about 18%. > The fund modestly lagged both the gain of its benchmark index and the average return for mid-capitalization value funds. > The advisors selections in the industrial sector and an underweighting in energy stocks hurt the funds performance relative to its benchmark index. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Funds Expenses. 21 Trustees Approve Advisory Agreements. 23 Glossary. 25 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard Selected Value Fund 18.05% Russell Midcap Value Index 18.95 Mid-Cap Value Funds Average 19.40 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $17.73 $20.61 $0.291 $0.000 1 Chairmans Letter Dear Shareholder, Vanguard Selected Value Fund returned 18.05% for the six months ended April 30, 2011. The fund trailed its benchmark, the Russell Midcap Value Index, as well as the average return for mid-cap value funds. The fund posted gains across the market, with financial and consumer discretionary holdings adding the most to returns. The funds advisors kept a relatively large portion of assets in cash for the six months. This hurt overall performance, since stocks produced such strong results while cash investments returned very little. Security selection in the industrial sector and an underweighting in energy stocks also weighed on returns relative to the index. I want to note that on May 11, we lowered the minimum investment requirement for most Vanguard fundsincluding Selected Valueto $3,000. This change reflects our efforts to increase the accessibility of Vanguard funds. Stock returns were strong around the globe The headlines were dominated by political upheaval, natural and nuclear disaster, and economic distress, but global stock markets produced outstanding returns for the six months ended April 30. The broad U.S. stock market returned more than 17%. Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong, and the pace of job creation bounced back from extremely depressed levels. 2 For U.S.-based investors, international stock markets produced a smaller but still robust six-month return of 12.44% in U.S. dollars. Almost half of this return reflected exchange-rate gains produced largely by strength in the euro and currencies in emerging economies. As the economy found its footing, interest rates edged higher Rising longer-term interest rates put pressure on bond prices, restraining fixed income returns for the six-month period. The broad taxable U.S. bond market had a flat return, while the broad municipal market returned 1.68%. The climb in rates reflected both confidence that the economic recovery would prove self- sustaining and anxiety that higher rates would be necessary to help curb inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of nominal and inflation-protected U.S. Treasury bonds. The return from short-term money market instruments such as the 3-month U.S. Treasury bill remained near 0%, consistent with the Federal Reserves target for short-term rates. Mid-cap companies outperformed the broad U.S. stock market Vanguard Selected Value Fund invests in stocks of mid-sized companies that the funds advisors view as being significantly undervalued. The funds focus on the middle capitalization range put it in the markets sweet spot during the period, as investors continued to prefer mid- Market Barometer Total Returns Periods Ended April 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -1.68 2.20 4.52 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.02 CPI Consumer Price Index 2.83% 3.16% 2.22% 3 and small-cap stocks over shares of larger companies. Although the fund was a step behind its comparative measures, its return of 18.05% outpaced the 17.28% return of the broad U.S. market for the period. Strong stock selection in the financial sector added the most to the Selected Value Funds half-year return. The funds exposure to credit card companies was a strength. Holdings in Capital One Financial (+47%), SLM (+39%), and Discover Financial Services (+25%) together added 2.3 percentage points to the funds total return. In addition, the fund benefited from its modest exposure to real estate investment trusts (REITs) during the period. Consumer discretionary holdings also helped boost Selected Values return. In general, the sector benefited from increased consumer spending and strong corporate earnings during the six months. The department store Dillards (+89%) and specialty retailer Limited Brands (+55%) were among the funds top performers for the period. In comparison with the benchmark index, the fund suffered from the advisors stock selection in the industrial sector. In particular, the funds exposure to the airlines JetBlue (19%) and Air France (3%)neither of which is represented in the indexweighed on results. Airline stocks fell during the period as the price of oil skyrocketed. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.47% 1.39% The fund expense ratio shown is from the prospectus dated February 24, 2011, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2011, the funds annualized expense ratio was 0.46%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mid-Cap Value Funds. 4 In relative terms, the fund also was hurt by having less exposure than the index to energy stocksmore specifically, oil exploration and production companies. The advisors allocation to cash investments was a further drag on performance, as noted earlier. Volatility is inevitable, so focus on the future The stock market turned in impressive results for the past six months, and small- and mid-sized companies did even better than their larger counterparts. As investors, we know to expect periods like thiswhen small- and mid-cap stocks outperform large-caps, or vice versa. And then there are times when one asset class does better than another, as well as times when both stocks and bonds perform exceptionally well, quite poorly, or somewhere in between. The bottom line is that the financial markets are unpredictable, and theres no way to be sure what theyll do next. At Vanguard, we believe that the best way to deal with the markets short-term volatility is to ignore it and, instead, focus on the long term. We counsel investors to create an investment plan that includes a mix of stock, bond, and money market funds that is appropriate for their goals and risk toleranceand to stick with that plan regardless of market conditions. In February, Vanguard Selected Value Fund celebrated its 15th anniversary. Barrow, Hanley, Mewhinney & Strauss, a firm widely respected for its approach to value investing, has advised the fund since its inception. Although Selected Value got off to a rough start, its performance improved starting in 1999, when Jim Barrow assumed responsibility for the portfolio. Within a few years, Jim was joined by colleague Mark Giambrone. And since 2005, Donald Smith and Richard Greenberg of Donald Smith & Co. have brought their expertise and long experience in deep value investing to the service of fund shareholders. The talents of these portfolio managers have helped make the Selected Value Fund an attractive means of investing in seemingly undervalued mid-cap companies, which can be an important component of a well-diversified portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 12, 2011 5 Advisors Report For the six months ended April 30, 2011, Vanguard Selected Value Fund returned 18.05%. Your fund is managed by two independent advisors. This provides exposure to distinct, yet complementary, investment approaches, enhancing the funds diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on May 16, 2011. Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director Over the past six months the market has been robust, although volatile, with substantial returns. We continue to see a modest increase in economic activity and believe that such an environment can lead to solid earnings improvements and a modest uptrend for stocks. Among our remaining worries are the continued rise in commodity costs and the potential for meaningful inflation. We continue to monitor these factors closely, but believe Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 72 3,187 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 24 1,058 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 4 193 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 that the portfolio is well-positioned with quality companies that have good earnings and cash-flow prospects, pay above-average yields, and have below-market valuations. Compared with the benchmark index, we continue to be overweighted in sectors that have tremendous valuation potential and should offer earnings stability or a meaningful rebound in earnings as the economy improves. These include industrials, consumer discretionary, and health care. Over the past six months, our overweighted exposure to health care boosted return for the first time since the health care reform debate began, and we believe these stocks still contain significant upside potential. It is becoming clearer that draconian outcomes related to reform are not likely, and we think the fundamentals of these businesses deserve a much higher valuation. Our top-performing sector for the period was financials, where we are slightly underweighted but continue to find selective opportunities. Notable results came from companies that we focused on because of our belief that the consumer credit cycle is improving. These included Capital One Financial, SLM, and Discover Financial. Our underweighting of the energy sector was the portfolios biggest detractor in the period. Commodity prices have been very strong, lifting these stocks significantly. Unfortunately, owing to our focus on earnings and cash flow, there arent many mid-capitalization energy names that fit our parameters, and we are likely to maintain the underweighted position. Our overweighting of industrials also hurt performance, as inflation pressures detracted from these companies profitability. At present we believe this is a short-term issue. We continue to de-emphasize other areas in which the current and future economic environment does not seem particularly conducive to valuations or company fundamentals do not match our investment parameters. Therefore, we are underweighted in materials, telecommunication services, consumer staples, and utilities. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio at the end of April 2011 continued to meet our criteria for owning a concentrated set of low price-to-tangible-book-value stocks with attractive long-term earnings potential. On average, the stocks we hold currently sell at 96% of tangible book valuemeaning the market price of the companies concrete assetsand 9.3 times our estimate of normalized earnings, which exclude atypical influences. In contrast, the S&P 500 sells at 486% of tangible book value and 15.8 times normalized earnings. 7 Our large cash position in a sharply rising market served as a drag on performance during the six months. Also detracting were the stocks of two airlinesAir France and JetBluewhose profitability has been affected by higher fuel costs. Some of the more defensive industries, such as utilities and insurance, lagged the market. Our top performers included Tesoro (+109.3%), which benefited from the rising profitability of its oil refining operations, and the retailer Dillards, which reported better-than-expected earnings and continued its aggressive stock buyback program. We eliminated positions in Flextronics and Semiconductor Manufacturing, and we scaled back in Dillards, Pinnacle West, Tesoro and Domtar; most of these were sold after substantial appreciation. We increased positions in Air France-KLM, Yamana Gold, Constellation Energy, GenOn, Ingram Micro, JetBlue, Montpelier Re, and Unum. A small new position was initiated in XL Group. Our four largest industry weightings are in insurance, technology, utilities, and airlines. On average, the insurance stocks we hold sell at about 80% of tangible book value. It appears that recent catastrophes (e.g., Japans disasters and the New Zealand earthquake) may lead to rising insurance rates. Most of these companies have been wisely buying back stock at discounts to book value. In technology, we own shares of Micron and Ingram Micro, companies with superior balance sheets that will allow them to grow, weather any industry downturn, or buy back stock; they will be beneficiaries of the continued strong demand for new technology products. The portfolios utility stocks are generally more defensive in nature. At the end of April, one of these companies, Constellation Energy, agreed to an attractive merger with Exelon. Finally, the airline companies should benefit from lower capacity, a stronger pricing environment, and more ancillary revenues, such as baggage fees. Any abatement in the oil price increase could serve as a catalyst for strong appreciation in stocks. 8 Selected Value Fund Fund Profile As of April 30, 2011 Portfolio Characteristics Russell DJ Midcap U.S. Total Value Market Fund Index Index Number of Stocks 64 536 3,817 Median Market Cap $8.4B $7.8B $31.8B Price/Earnings Ratio 14.9x 19.2x 17.7x Price/Book Ratio 1.5x 1.7x 2.4x Return on Equity 12.0% 10.6% 18.9% Earnings Growth Rate -2.3% 0.2% 5.9% Dividend Yield 2.1% 1.9% 1.7% Foreign Holdings 5.8% 0.0% 0.0% Turnover Rate (Annualized) 33%   Ticker Symbol VASVX   Expense Ratio 1 0.47%   30-Day SEC Yield 1.40%   Short-Term Reserves 7.0%   Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index Index Consumer Discretionary 13.5% 10.9% 11.8% Consumer Staples 3.6 6.7 9.4 Energy 7.6 11.9 11.6 Financials 26.5 29.3 15.8 Health Care 8.2 5.5 11.1 Industrials 14.1 10.5 11.6 Information Technology 11.3 6.1 18.5 Materials 4.8 5.3 4.5 Telecommunication Services 0.1 1.9 2.6 Utilities 10.3 11.9 3.1 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index Index R-Squared 0.96 0.96 Beta 0.84 1.02 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Capital One Financial Corp. Consumer Finance 2.3% Discover Financial Services Consumer Finance 2.2 Murphy Oil Corp. Integrated Oil & Gas 2.2 Yamana Gold Inc. Gold 2.1 Coventry Health Care Managed Health Inc. Care 2.1 Constellation Energy Independent Power Group Inc. Producers & Energy Traders 2.1 Willis Group Holdings plc Insurance Brokers 2.1 Goodrich Corp. Aerospace & Defense 2.1 Seadrill Ltd. Oil & Gas Drilling 2.0 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 2.0 Top Ten 21.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 24, 2011, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratio was 0.46%. 9 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 Note: For 2011, performance data reflect the six months ended April 30, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 18.46% 5.36% 8.91% Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 10 Selected Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (89.5%) 1 Consumer Discretionary (12.3%) * Hanesbrands Inc. 2,694,900 87,611 Stanley Black & Decker Inc. 1,196,600 86,933 International Game Technology 4,724,300 83,573 Newell Rubbermaid Inc. 3,854,400 73,465 Limited Brands Inc. 1,617,300 66,568 * Royal Caribbean Cruises Ltd. 1,482,800 59,045 Dillards Inc. Class A 1,154,527 55,440 Service Corp. International 2,627,000 30,920 543,555 Consumer Staples (2.9%) Lorillard Inc. 633,800 67,500 Reynolds American Inc. 1,678,000 62,270 129,770 Energy (6.6%) Murphy Oil Corp. 1,231,800 95,440 ^ Seadrill Ltd. 2,467,900 87,981 Spectra Energy Corp. 1,664,900 48,349 * Tesoro Corp. 1,437,184 38,976 ^ Overseas Shipholding Group Inc. 472,900 13,175 Noble Corp. 174,597 7,509 291,430 Financials (24.2%) Capital One Financial Corp. 1,845,300 100,993 Discover Financial Services 3,914,600 97,239 Willis Group Holdings plc 2,242,900 92,677 * SLM Corp. 5,239,600 86,925 PNC Financial Services Group Inc. 1,362,812 84,958 Market Value Shares ($000) Fifth Third Bancorp 6,025,500 79,958 CNA Financial Corp. 2,513,182 78,009 Ameriprise Financial Inc. 1,106,400 68,663 XL Group plc Class A 2,656,100 64,862 Essex Property Trust Inc. 470,900 63,798 New York Community Bancorp Inc. 3,111,300 51,648 Everest Re Group Ltd. 506,817 46,181 Annaly Capital Management Inc. 2,320,500 41,398 Unum Group 1,401,490 37,111 Chubb Corp. 509,100 33,188 Axis Capital Holdings Ltd. 774,300 27,379 American National Insurance Co. 164,858 13,040 Montpelier Re Holdings Ltd. 416,863 7,541 1,075,568 Health Care (7.2%) * Coventry Health Care Inc. 2,899,200 93,557 Omnicare Inc. 2,648,200 83,207 Cardinal Health Inc. 1,679,100 73,360 CIGNA Corp. 1,510,700 70,746 320,870 Industrials (12.7%) Goodrich Corp. 1,048,400 92,647 Eaton Corp. 1,552,200 83,089 * Air France-KLM ADR 4,286,564 75,851 Masco Corp. 4,647,800 62,374 L-3 Communications Holdings Inc. 759,300 60,888 ITT Corp. 972,000 56,172 SPX Corp. 571,000 49,363 Dun & Bradstreet Corp. 529,500 43,514 * JetBlue Airways Corp. 7,389,729 41,826 565,724 11 Selected Value Fund Market Value Shares ($000) Information Technology (9.8%) * Micron Technology Inc. 7,729,916 87,271 Molex Inc. 3,062,300 82,682 * Ingram Micro Inc. 4,190,311 78,485 Xerox Corp. 6,548,400 66,073 Western Union Co. 2,826,600 60,065 Computer Sciences Corp. 1,177,700 60,039 434,615 Materials (4.3%) Yamana Gold Inc. 7,494,300 95,253 Sealed Air Corp. 3,324,000 85,660 Domtar Corp. 112,570 10,471 191,384 Utilities (9.5%) Constellation Energy Group Inc. 2,568,237 93,535 CenterPoint Energy Inc. 3,839,300 71,411 MDU Resources Group Inc. 2,962,300 70,769 Pinnacle West Capital Corp. 1,513,505 65,671 Xcel Energy Inc. 2,535,300 61,684 Oneok Inc. 505,100 35,327 * GenOn Energy Inc. 3,553,218 13,964 NV Energy Inc. 668,340 10,152 422,513 Total Common Stocks (Cost $2,970,814) Market Value Shares ($000) Temporary Cash Investments (12.0%) 1 Money Market Fund (11.6%) Vanguard Market Liquidity Fund, 0.179% 515,955,127 515,955 Face Amount ($000) U.S. Government and Agency Obligations (0.4%) Federal Home Loan Bank Discount Notes, 0.150%, 5/25/11 10,000 9,999 Federal Home Loan Bank Discount Notes, 0.110%, 6/17/11 3,000 3,000 Freddie Mac Discount Notes, 0.281%, 6/21/11 2,500 2,500 15,499 Total Temporary Cash Investments (Cost $531,453) Total Investments (101.5%) (Cost $3,502,267) Other Assets and Liabilities (-1.5%) Other Assets 8,014 Liabilities 3 (76,192) (68,178) Net Assets (100%) Applicable to 215,401,913 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,438,705 Net Asset Value Per Share 12 Selected Value Fund At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 3,727,088 Undistributed Net Investment Income 9,075 Accumulated Net Realized Losses (311,549) Unrealized Appreciation (Depreciation) Investment Securities 1,004,616 Futures Contracts 9,475 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $25,543,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to future investments, the funds effective common stock and temporary cash investment positions represent 93.8% and 7.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $25,865,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $12,749,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 13 Selected Value Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 44,674 Interest 2 510 Security Lending 90 Total Income 45,274 Expenses Investment Advisory FeesNote B Basic Fee 4,563 Performance Adjustment 905 The Vanguard GroupNote C Management and Administrative 3,313 Marketing and Distribution 457 Custodian Fees 24 Shareholders Reports 25 Trustees Fees and Expenses 3 Total Expenses 9,290 Expenses Paid Indirectly (172) Net Expenses 9,118 Net Investment Income 36,156 Realized Net Gain (Loss) Investment Securities Sold 142,536 Futures Contracts 16,859 Realized Net Gain (Loss) 159,395 Change in Unrealized Appreciation (Depreciation) Investment Securities 464,512 Futures Contracts 5,480 Change in Unrealized Appreciation (Depreciation) 469,992 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $36,000. 2 Interest income from an affiliated company of the fund was $488,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Selected Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 36,156 50,597 Realized Net Gain (Loss) 159,395 (26,512) Change in Unrealized Appreciation (Depreciation) 469,992 604,494 Net Increase (Decrease) in Net Assets Resulting from Operations 665,543 628,579 Distributions Net Investment Income (60,410) (46,869) Realized Capital Gain   Total Distributions (60,410) (46,869) Capital Share Transactions Issued 408,929 628,925 Issued in Lieu of Cash Distributions 54,298 41,576 Redeemed 1 (268,887) (464,396) Net Increase (Decrease) from Capital Share Transactions 194,340 206,105 Total Increase (Decrease) 799,473 787,815 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2011 and 2010 of $155,000 and $459,000, respectively. 2 Net AssetsEnd of Period includes undistributed net investment income of $9,075,000 and $33,329,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Selected Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .171 .250 .254 .390 1 .400 .350 Net Realized and Unrealized Gain (Loss) on Investments 3.000 2.941 2.463 (8.100) 1.700 3.180 Total from Investment Operations 3.171 3.191 2.717 (7.710) 2.100 3.530 Distributions Dividends from Net Investment Income (.291) (.241) (.417) (.370) (.320) (.290) Distributions from Realized Capital Gains    (1.550) (1.050) (.850) Total Distributions (.291) (.241) (.417) (1.920) (1.370) (1.140) Net Asset Value, End of Period Total Return 2 18.05% 21.75% 22.77% -37.79% 10.15% 19.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,439 $3,639 $2,851 $2,422 $4,991 $4,326 Ratio of Total Expenses to Average Net Assets 3 0.46% 0.47% 0.52% 0.38% 0.42% 0.45% Ratio of Net Investment Income to Average Net Assets 1.80% 1.52% 1.93% 2.21% 1.74% 1.75% Portfolio Turnover Rate 33% 22% 30% 23% 33% 37% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.05%, 0.05%, (0.03%), (0.02%), and (0.05%). See accompanying Notes, which are an integral part of the Financial Statements. 16 Selected Value Fund Notes to Financial Statements Vanguard Selected Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 17 Selected Value Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. Barrow, Hanley, Mewhinney & Strauss, LLC, and Donald Smith & Co., Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Barrow, Hanley, Mewhinney & Strauss, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Value Index. The basic fee of Donald Smith & Co., Inc., is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI Investable Market 2500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.23% of the funds average net assets, before an increase of $905,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2011, the fund had contributed capital of $695,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.28% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses For the six months ended April 30, 2011, these arrangements reduced the funds expenses by $172,000 (an annual rate of 0.01% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
